     Case 1:21-cv-00040-NONE-EPG Document 9 Filed 02/23/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   EBER GENE RUTH,                                   No. 1:21-cv-00040-NONE-EPG (PC)
12                      Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS
13          v.
                                                       (Doc. No. 8)
14   WARDEN, et al.,
                                                       ORDER REQUIRING PLAINTIFF TO PAY
15                      Defendants.                    FILING FEE IN FULL WITHIN THIRTY
                                                       DAYS
16

17          Eber Ruth (“plaintiff”) is a state prisoner proceeding pro se with this civil rights action.

18   The matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B)

19   and Local Rule 302.

20          On January 14, 2021, the assigned magistrate judge entered findings and

21   recommendations, recommending that, “[p]ursuant to 28 U.S.C. § 1915(g), Plaintiff not be

22   allowed proceed in forma pauperis in this action,” and that “Plaintiff be directed to pay the

23   $402.00 filing fee in full if he wants to proceed with this action.” (Doc. No. 8 at 5.)

24          Plaintiff was provided an opportunity to file objections to the findings and

25   recommendations. The deadline to file objections has passed, and plaintiff has not filed

26   objections or otherwise responded to the findings and recommendations.

27          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

28   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the
                                                       1
     Case 1:21-cv-00040-NONE-EPG Document 9 Filed 02/23/21 Page 2 of 2


 1   magistrate judge’s findings and recommendations are supported by the record and by proper

 2   analysis.

 3          Accordingly,

 4          1.     The findings and recommendations issued on January 14, 2021, (Doc. No. 8), are

 5                 adopted in full;

 6          2.     Pursuant to 28 U.S.C. § 1915(g), Plaintiff is not allowed proceed in forma

 7                 pauperis in this action; and

 8          3.     If plaintiff wants to proceed with this action, plaintiff shall pay the $402 filing fee

 9                 in full within thirty days of the date of service of this order.

10
     IT IS SO ORDERED.
11

12      Dated:    February 22, 2021
                                                          UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
